DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the claims of Group I, claims 10-15 in the reply filed on 04/18/2022 is acknowledged.
Claims 1-9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected ‘laundry washing machine’ (Group II), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/18/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Akagi et al. (JP6135979B2).
Regarding claim 10, Akagi et al. teaches a method of operating a washing machine 100 that a rotating drum 530 to store clothes [0034], water tub 540 external to the drum 530 (Fig.3), water supply mechanism 400 sprinkles water directly on the clothes inside the rotating drum 530 [0084].
The circulation mechanism 600 includes a drain valve 690 to drain water from the tub , a first circulation path 611 (via bubble generation unit 620- second region ), a second circulation path 612 (direct connection  to storage tank 510- first region) [0024], [0036], a main pipe 659 (circulation pump outlet) comprising branch pipes 651 (second duct) and 652 (first duct), branch pipe 651 is on path 611 connected to unit 620, branch pipe 652 is on path 612 directly connected to tank 510 [0072], circulation pump 610 (Fig 3,5) inlet connected to the bottom of the water tub 540 (Fig. 3), the circulation pump 610 operates at second functioning condition : higher RPM X1 /first power level PWL 1 (higher pressure P1) to guide water from main pipe 659 to first branch pipe 651-to unit 620 and at first functioning condition : lower RPM X2/second power level PWL 2 (lower pressure P2) to pump water to the second branch pipe 652,where PWL 2<PWL 1 (i.e. P2<P1) [0074], and X2<X1 When the control unit 300 rotates the circulation pump 610 at a rotation speed equal to or higher than the second rotation speed and lower than the first rotation speed, the circulation pump 610 can supply water only to the water tub 540 through the second branch pipe 652 (circulate liquid only in the first duct, second branch pipe 652) [0074].
Akagi et al. does not explicitly teach that operating the recirculation pump in a second functioning condition circulates liquid both in the first duct and the second duct to reach the washing tub.
However since no valves are located on lines 651 and 652 (Fig. 3), when operated at PWL 1 i.e. higher pressure (at second functioning condition), water will flow freely into branch pipe 652 (first duct) even though directed to branch pipe 651 (second duct), hence It would have been obvious to one of ordinary skill in the art at the time of effective filing, to acknowledge that at higher operating pump pressures, the liquid is expected to flow into both first and second ducts simultaneously.
Regarding claims 11 and 12, as detailed before in claim 1 PWL1>PWL2, X1>X2 and the circulation pump 610 can adjust the rotation speed under the control of the control unit 300 (variable-speed pump) [0074].
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Akagi et al. (JP6135979B2) in view of Nakama et al. (EP2692930A1).
Akagi teaches the method of operating laundry washing machine as detailed above. 
Akagi does not explicitly teach that operating the recirculation pump in the first/second functioning condition comprises driving the recirculation pump with a pulsed waveform; that  the first functioning condition comprises driving the recirculation pump so that its speed has a first pulsed waveform having a first duty cycle, and the second functioning condition comprises driving the recirculation pump so that its speed has a second pulsed waveform having a second duty cycle, the second duty cycle being higher than the first duty cycle, that the first functioning condition comprises driving the recirculation pump so that its speed has a first pulsed waveform having a first average speed and in the second functioning condition comprises driving the recirculation pump so that its speed has a second pulsed waveform having a second average speed, the second average speed being higher than the first average speed.
Nakama teaches a method of operating a circulating pump (Fig. 3,4), operated in a pulsed waveform (see circulation pump ON/OFF profile at the bottom of Fig. 3), with varying ON periods i.e. varying duty cycles all done at a particular speed. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the method of operation of washing machine of Akagi with the pulse waveform based pump control method of Nakama, such that the speed (r/min) of the recirculation pump can be controlled to generate a first pulse wave form and a second wave form during first/second functioning conditions i.e. different speeds and also with varying ON periods i.e. duty cycles during each waveform, controlled such that the second duty cycle being higher than the first duty cycle, and since the second speed >first speed, the second average speed would be higher than the first average speed, all in order to achieve the predictable result of keeping the pump ON only when needed and shut it OFF when not needed ([0111] Nakama), there by avoid overheating and prolonging the life of the pump. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711